Citation Nr: 0031437	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  95-01 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a disability of the 
right foot.

2.  Entitlement to an increased rating for low back strain, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from February 1966 to 
February 1969.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  The Board in March 1997 
remanded the case to the RO for further development.  The 
case has recently been returned to the Board for appellate 
consideration.

The issue of entitlement to service connection for a 
disability of the right foot is addressed in the remand 
portion of this decision.


FINDING OF FACT

The veteran's low back strain is productive of not more than 
moderate impairment, with no evidence of severe impairment or 
additional functional loss due to pain or other pathology.


CONCLUSION OF LAW

The criteria for rating in excess of 20 percent for low back 
strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991);  38 C.F.R. §§ 4.1, 4.7, 4.71a, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5295 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual background

The record shows that the RO in 1969 granted service 
connection for low back strain with limitation of motion and 
rated the disability 10 percent under Diagnostic Code 5295.  
The rating board considered contemporaneous VA medical 
reports and service medical records.  Prior to the claim for 
increase in 1992, the rating determination had been last 
considered in 1974.

In connection with the current claim for increase, the RO 
asked for VA and private treatment reports from 1991 which 
the veteran had identified.  The private records consisted of 
patient information showing treatment was provided for lumbar 
strain and ankle strain over a several day period in late 
September 1991.  VA records show low back pain in late 1990 
associated with pulling heavy carts at his VA workplace.  An 
examiner found mild to moderate lumbar area tenderness, 2+ 
deep tendon reflexes, 5+ motor strength and a normal gait.  
The assessment was mild exacerbation of chronic lower back 
pain that was possibly secondary to new job duty.  

At a December 1993 RO hearing the veteran complained of 
sharp, nagging back pain from standing for long periods of 
time, bending and walking.  Regarding employment, he said 
that just the normal routine caused problems of pain, aching 
and muscle spasm.  He said that he believed the disability 
had worsened, but that he currently did not receive treatment 
for back strain.  He recalled having had some treatment over 
a year earlier when he received treatment primarily for his 
ankle and right foot (Transcript (T) 3-5).  

On a VA examination in 1994 the veteran complained of having 
had episodes of intermittent back pain since military 
service, primarily in the lower lumbar area.  The examiner 
said that he had no evidence of muscle spasm or fibrosis in 
his back, and that most of his complaints were in the lower 
lumbar area.  He would bend laterally only about 50 percent 
of normal and bend forward to about 50 to 60 degrees. and 
complain of pain in the lower lumbar area.  

He was able to do a deep knee bend, and heel and toe walking 
satisfactorily.  The examiner said that deep tendon reflexes 
at the knees and ankles were equal and active.  The examiner 
said that x-ray of the lumbosacral spine was read as showing 
no significant abnormality.  The pertinent diagnosis was 
history of probable musculoligamentous strain of the 
lumbosacral spine with intermittent residual low back pain 
and some limitation of motion in forward and lateral bending 
with moderate impairment of back function. 

A RO hearing officer in January 1995 found that the moderate 
limitation of motion warranted a 20 percent rating for the 
veteran's low back strain.  The examiner said that the 
evidence did not show favorable ankylosis or severe 
limitation of motion of the lumbar spine to warrant a 40 
percent rating.

Thereafter, the veteran provided records from a worker's 
compensation claim based upon a right ankle sprain in 1990 
and 1991.  The memorandum received referred to lumbar strain 
having been reported on one occasion in September 1991.  

Pursuant to the Board remand, the RO asked the veteran to 
identify sources of treatment for his low back strain.  He 
provided the RO with medical records from 1997 relating to a 
damaged kidney that he linked to his backache complaints and 
records from 1971 treatment for a problem voiding.  Neither 
set of records mentions low back strain.

When VA examined the veteran late in 1997 it was reported 
that he had been employed full-time for the previous five or 
six years with VA as an occupational therapy aide currently 
and previously in the housekeeping department.  The examiner 
said he complained of some back trouble and back pain more in 
the right flank than elsewhere, that he had not had any 
radiation of the pain, and that he never had radicular 
symptoms.  He reported that the only time missed from work in 
more than a year was from April to June 1997 because of a 
nephrectomy.  He said he did not take analgesics or 
nonsteroidal anti-arthritics now since he could do without 
them.


The examiner reported that the veteran undressed and 
redressed mostly in the standing position and that he had 
excellent posture.  He was able to do heel, toe and tandem 
walking, a full squat and stand up.  The examiner found the 
contour of the spine normal with mild flattening in the 
lumbar area, and very minor tightness of the lumbar 
paravertebrals with no triggerness, tender points or spasm.  
X-rays were read as showing a normal thoracic and lumbar 
spine.

Ranges of motion for the thoracic and thoracolumbar spine 
were reported.  The thoracic spine motion achieved was 
forward flexion of 65 degrees, backward extension of 15 
degrees, lateral flexion of 30 degrees to the left and 25 
degrees to the right, and lateral flexion of 30 degrees in 
both directions.  The thoracolumbar spine combined range of 
mobility achieved was forward flexion of 75 degrees, backward 
extension of 20 degrees, lateral flexion of 40 degrees to the 
left and 35 degrees to the right, and lateral flexion of 35 
degrees in both directions.  

The examiner said there was no objective evidence of pain on 
motion and that gluteal folds, straight leg raising and 
neurological findings were all within normal limits.  The 
pertinent diagnosis was chronic lumbar strain, mild to 
moderate, with limited mobility as described and complaints 
of pain interpreted as minor.  The examiner commented that, 
in essence, the veteran's only residual related to an injury 
was the minor lumbar strain and that the nephrectomy was not 
related to injury or any other disease of the lumbar spine.  


Criteria

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (2000), the regulations do not give past 
medical reports precedence over current findings where such 
current findings are adequate and relevant to the rating 
issue.  See Powell v. West, 13 Vet. App. 31 (1999), Francisco 
v. Brown, 7 Vet. App. 55 (1994).

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

The United States Court of Appeals for Veterans Claims 
(Court) has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. 
Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  

Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.).  (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.). (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.). (d) Excess fatigability. (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly. (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  

Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; multiple involvements of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints.  The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.  38 C.F.R. § 4.45.

Limitation of motion of the lumbar spine may be rated as 
follows: severe, 40 percent; moderate, 20 percent; and 
slight, 10 percent.  Diagnostic Code 5292.

Under diagnostic code 5289 a 40 percent evaluation may be 
assigned for favorable ankylosis of the lumbar spine.  A 50 
percent evaluation may be assigned for unfavorable ankylosis 
of the lumbar spine.

Lumbosacral strain may be rated as follows: severe; with 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion, 40 percent; with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position, 20 percent; with characteristic pain on 
motion, 10 percent; with slight subjective symptoms only, 0 
percent.  Diagnostic Code 5295.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a clam, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(2000).


Analysis

As a preliminary matter, the Board is satisfied that all 
relevant facts have been properly developed to the extent 
possible and that no further duty to assist exists with 
respect to the veteran's claim.  The veteran has been 
provided comprehensive examinations in connection with the 
claim and other records have been obtained.  A comprehensive 
VA examination was scheduled to address relevant evaluative 
criteria in accord with the principles established in DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  

The record reflects that the veteran did report for the 
examination.  In the Board's opinion, the examination was 
comprehensive and the relevant rating criteria may be applied 
in light of the examination findings.  The medical 
examination records include sufficient detail regarding the 
veteran's low back strain to apply current rating criteria 
and are considered the best evidence for an informed 
determination of the current impairment from the disorder.  
Further, there has not been reported any more recent 
comprehensive evaluation or treatment since the VA 
examination in 1997.  Stegall v. West, 11 Vet. App. 268 
(1998), Johnson v. Brown, 9 Vet. App. 7 (1996); Robinette v. 
Brown, 8 Vet. App. 69 (1995).

The veteran's disability has been rated during this appeal in 
accordance with the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5295 which assesses the frequency and 
intensity of attacks, pain, muscle spasm, and limitation of 
motion as primary rating criteria for the incremental ratings 
from 0 to 40 percent.  The veteran has been provided the 
essential rating criteria.  The Board finds the selected 
rating scheme appropriate for the veteran's disability in 
view of the diagnosis and symptomatology.  

It is noted that diagnostic codes predicated on limitation of 
motion do not prohibit consideration of a higher rating based 
on functional loss due to pain on use or due to flare-ups 
under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Johnson, supra, and 
DeLuca, 8 Vet. App. at 206.  Therefore, consideration of an 
increased evaluation based on functional loss due to pain on 
flare-ups with limitation of motion of the lumbar spine is 
proper.

The record reflects that the RO in its decisions rated the 
veteran's disability on the basis of then current VA 
examination records as they reflected the contemporaneous 
complaints of lower back pain.  Viewed collectively, the 
examination reports, which record observations through late 
1997, show occasional pain complaints and minimal orthopedic 
findings.  He has no neurologic deficit linked to the low 
back strain. Therefore the most plausible rating scheme 
appears to be under Diagnostic Code 5295 for lumbosacral 
strain.  38 C.F.R. §§ 4.14, 4.21.  

The veteran was rated 10 percent initially on the basis of 
service medical records and contemporaneous VA examination.  
Thereafter the rating was increased to 20 percent and the 
current appeal is brought from that determination.  The best 
evidence available is contained in the two VA examinations 
that were completed in 1994 and 1997.  

The Board notes the work related injury he mentioned did not 
involve the low back and it was mentioned only once then and 
over a several day period in late 1991 when he also received 
treatment for an ankle disorder.  His hearing testimony 
clarified that the treatment he received then was principally 
directed to the ankle.  The extensive record of medical 
treatment and evaluation in 1997 related to a kidney disorder 
did not add ant pertinent evidence regarding the low back 
strain.  At an RO hearing the veteran reported his complaints 
and impact on employment.  

Applying the pertinent information to the rating schedule 
criteria leads the Board to conclude that a higher evaluation 
is not warranted.  The back disability symptoms objectively 
confirmed for low back strain, overall, appear to warrant no 
more than the corresponding percentage evaluation under Code 
5295 of 20 percent.  


The rating for the veteran's lumbar spine disease must be 
coordinated with functional impairment.  38 C.F.R. § 4.21.  
Here applying the rating schedule liberally results in a 20 
percent evaluation recognizing no more than a moderate 
disability.  As demonstrated on the most recent VA 
examinations, there is little evidence of appreciable 
functional impairment with exacerbations and demonstrable 
limitation of motion.  The examiners, overall, were very 
careful in describing the veteran's presentation and there 
did not appear to be an appreciable inconsistency between his 
presentation and the objective evidence of his disability.  

The Board observes that nothing from the examiners indicated 
effort dependence or inconsistency in the lumbar spine 
movement.  The Board attaches some weight to the limitation 
of motion reported, but it is but one of the indicators of 
the level of disability at this time given the application of 
38 C.F.R. §§ 4.40 or 4.45.

Further, the preponderance of the evidence is against an 
increased evaluation based on functional loss due to pain on 
use or due to flare-ups, as the veteran's complaints of pain, 
when evaluated in association with clinical objective 
findings obtained on examination, would appear to reflect a 
level of impairment no greater than the disability level 
contemplated in the current 20 percent evaluation.  The most 
recent VA examination found no objective evidence of pain on 
motion and the examiner considered his pain complaints minor.  
Functional limitation from the lumbosacral strain was deemed 
mild to moderate in view of the diagnosis and pertinent 
comments made by the examiner.  

Further, on the previous examination pain was complained of 
with ranges of motion but the overall ranges of motion appear 
improved on the 1997 examination.  There was no evidence of 
muscle spasm and only very minor tightness or loss of motion 
on the current examination.  Thus, the Board finds that 
38 C.F.R. §§ 4.40, 4.45, or 4.59 does not provide a basis for 
a higher rating as pain was specifically not visibly 
manifested on the examination in 1999. 

The evaluation the Board sought and which the veteran did 
attend was deemed necessary to assess the level of disability 
under the applicable rating criteria.  The current complaints 
principally of pain are noted but, significantly, the VA 
examiners several years apart have not reported objective 
evidence of disabling disease from an orthopedic standpoint 
to support a higher rating than 20 percent.  

The VA examiner in 1997 found mild to moderate low back 
strain whereas the examiner in 1994 found moderate functional 
impairment with intermittent recurrent symptoms.  Thus the 20 
percent rating would appear to reflect the overall functional 
impairment from lumbosacral strain as neither examiner 
considered the disability as more nearly approximating severe 
functional impairment.  Further, the Board mist point out 
that the veteran reported on the 1997 examination that he had 
not lost time from work in more than a year on account of his 
low back strain.

Therefore an evaluation greater than 20 percent can be 
assigned under Diagnostic Code 5295 for lumbosacral strain on 
the current record.  Additionally, in the absence of severe 
limitation of motion of the lumbar spine reported on VA 
examinations, there exists no basis upon which to predicate 
assignment of an increased evaluation of 40 percent under 
diagnostic code 5292, which addresses limitation of motion of 
the lumbar spine.  There is no ankylosis reported currently 
to permit the application of Diagnostic Code 5289 and no 
neurologic symptoms of intervertebral disc disease which 
would warrant application of the criteria under diagnostic 
code 5293.  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. § Parts 3 and 4, whether 
or not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

In this case, the Board finds no provision upon which to 
assign a higher rating.  The Board finds that the evidence 
viewed objectively more nearly approximates the criteria for 
a 20 percent rating.

When all the evidence is assembled, the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  The Board finds the preponderance of the probative 
evidence is against the claim for an increased rating, and 
viewed liberally supports no more than a 20 percent 
evaluation.  

Generally, the degrees of disability specified under the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In this case the RO specifically documented consideration of 
assignment of an increased evaluation on an extraschedular 
basis in its August 2000 supplemental statement of the case, 
but determined that an increased evaluation on this basis was 
not warranted.  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  



The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  

In this regard, the Board will note that the low back strain 
has not been shown to markedly interfere with employment, or 
to require frequent inpatient care.  His work history through 
1997 is noted.  He was apparently able to continue working 
full time for VA in housekeeping services and currently as an 
occupational therapy aide for many years without evidence in 
the record of any appreciably disabling manifestations of his 
low back strain.  Having reviewed the record with the 
extraschedular mandates in mind, the Board finds no basis for 
further action on this question.


ORDER

Entitlement to an evaluation in excess of 20 percent for low 
back strain is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board has carefully reviewed the record since the 1997 
remand and finds that an informed determination regarding the 
issue of service connection for a right foot disability is 
not possible at this time because of substantive deficiencies 
that remain unresolved with the development which has been 
completed.  38 C.F.R. § 19.9 (2000).  Stegall v. West, 11 
Vet. App. 268 (1998).

The Board asked to have a VA orthopedic examiner address the 
relevant question of direct service connection regarding 
current disability of the right foot in light of the 
information recorded in the service medical records and 
history as provided by the veteran.  The 1997 examination 
report did not adequately address the nexus question.  It is 
well established that a medical examination must specifically 
address pertinent issues and the silence of an examiner 
cannot be relied on as evidence against a claim.  Wisch v. 
Brown, 8 Vet. App. 139 (1995).  The examiner did not offer an 
opinion regarding an etiology of the hallux valgus or bunion 
deformity of the right foot or reconcile the x-ray of the 
right foot that was read as showing soft tissue calcification 
medial to the head of the first metatarsal.  The radiology 
interpretation was that this was probably due to old trauma.  

The Board must observe that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supercedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (published at 
57 Fed. Reg. 49,747 (1992)).  

In light of the foregoing, the Board must conclude that the 
current record is not adequately developed to allow for an 
informed determination of these issues.  In accordance with 
the statutory duty to assist the appellant in the development 
of evidence pertinent to his claim, the case is again 
REMANDED for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the veteran should be asked to identify 
the names, addresses, and approximate 
dates of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to treatment of his 
right foot.  After obtaining any 
necessary authorization, the RO should 
request and associate with the claims 
file legible copies of the veteran's 
complete treatment reports from all 
sources identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  


2.  The RO should arrange for a VA special 
orthopedic examination of the veteran by an 
orthopedic surgeon or other available 
appropriate medical specialist to determine 
the nature, extent of severity, and etiology 
of any disability of the right foot which may 
be present.  Any further indicated special 
studies should be conducted.  The claims file 
and a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to conduction and 
completion of the examination.  The examiner 
must annotate the examination report that the 
claims file was in fact made available for 
review in conjunction with the examination.  

The examiner should review the veteran's 
claims folder and provide an opinion on the 
degree of probability that any disability of 
the right foot found on examination is 
related to service, particularly on the basis 
of the circumstances reported by the veteran 
to have occurred during service.  The 
examiner should provide a complete rationale 
for all opinions and conclusions expressed.  
Any consultations with other specialists 
deemed necessary for a comprehensive 
evaluation should be obtained.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  




4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among other things, 
final regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent Court decisions that are 
subsequently issued also should be 
considered.  

5.  After undertaking any development deemed 
appropriate in addition to that specified 
above, the RO should readjudicate the issue 
of entitlement to service connection for a 
disability of the right foot.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the veteran until he is notified by 
the RO; however, the veteran is hereby notified that failure 
without good cause shown to report for a scheduled VA 
examination may adversely affect the outcome of his claim.  
38 C.F.R. § 3.655 (2000).  



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 19 -


